DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendment
2.	Applicant’s preliminary amendment filed on June 9, 2021 has been entered.  Claim 1 has been canceled.  Claims 2-6 have been added.  Claims 2-6 are pending in this application.  

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 2-3 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 15 of U.S. Patent No. 8,922,537 in view of Otose et al. (US 2009/0290677).  The following is a comparison between present claim 2 and patented claim 13.   

Present Application
U.S. Patent No. 8,922,537
2.   A semiconductor device comprising: 
a display portion comprising a transistor; and a gate line driver circuit electrically connected to the display portion, wherein the transistor comprises an oxide semiconductor layer comprising a channel region, wherein the display portion is configured to display a moving image in a first period at a first refresh rate and display a still image in a second period at a second refresh rate which is smaller than the first refresh rate, wherein the second period comprises a period during which supply of a start pulse to the gate line driver circuit is stopped, wherein the gate line driver circuit comprises a first transistor, a second transistor, and a third transistor, wherein a first power supply line is electrically connected to one of a source and a drain of the first transistor and one of a source and drain of the second transistor, wherein a second power supply line is electrically connected to one of a source and a drain of the third transistor, and wherein the other of the source and the drain of the first transistor is electrically connected to the other of the source and the drain of the third transistor.
A display device comprising: 
a display panel comprising a pixel circuit portion and a gate line driver circuit for driving the pixel circuit portion; a touch panel superimposed on the display panel; a wherein, when the image is a moving image, the display control circuit is configured to control the gate line driver circuit so that the moving image is displayed at a first refresh rate, wherein, when the image is a still image, the display control circuit is configured to control the gate line driver circuit so that the still image is displayed at a second refresh rate smaller than the first refresh rate, wherein the pixel circuit portion comprises a pixel electrode and a first transistor electrically connected to the pixel electrode, the first transistor comprising a first oxide semiconductor layer including a channel formation region over a substrate, wherein the gate line driver circuit comprises a second transistor, the second transistor comprising a second oxide semiconductor layer including a channel formation region over the substrate, and wherein an off current per micrometer in a channel width of the first transistor is less than or equal to 1.times.10.sup.-17 A/.mu.m.


	As can be seen above, the main difference between present claim 2 and the patented claim 13 is that present claim 2 recites “wherein the gate line driver circuit comprises a first transistor, a second transistor, and a third transistor, wherein a first power supply line is electrically connected to one of a source and a drain of the first transistor and one of a source and drain of the second transistor, wherein a second power supply line is electrically connected to one of a source and a drain of the third transistor, and wherein the other of the source and the drain of the first transistor is electrically connected to the other of the source and the drain of the third transistor” whereas the patented claim 9 fails to teach such features.
	However, Otose discloses a display device (Fig. 3; [0094]-[0095], e.g., a display device) comprising: a gate line driver circuit ([0095], e.g., a gate line driving circuit 2) electrically connected to a display portion (e.g., display panel 1), wherein the gate line driver circuit (Figs 4-5; [0105]) comprises a first transistor (e.g., transistor Tr8), a second transistor (e.g., transistor Tr6), and a third transistor (e.g., transistor Tr9), wherein a first power supply line (e.g., VDD) is electrically connected to one of a source and a drain of the first transistor and one of a source and 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the gate line driver circuit as taught by Otose in the invention of the patented claim 13 for driving a plurality of gate lines so that circuit malfunctioning can be prohibited even in case of large amounts of leakage current (see [0038]-[0039] of Otose).   

	Present claim 3 is rejected similarly over patented claim 13 in view of Otose (see [0069] of Otose). 
Present claim 5 is rejected similarly over patented claim 15 in view of Otose
Present claim 6 is rejected similarly over patented claim 13 in view of Otose (see [0003] of Otose). 
	
5.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,251,748 in view of in view of Otose et al. (US 2009/0290677), and further in view of Yoshida (US 2008/0170028).   
	Regarding claim 4, the patented claim 13 in view of Otose does not disclose the semiconductor device according to claim 2, wherein the oxide semiconductor layer comprises indium, gallium, and zinc.

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the oxide semiconductor layer as taught by Yoshida in the invention of the patented claim 13 in view of Otose for providing an oxide semiconductor layer comprising indium, gallium, and zinc so that a transistor can be formed at room temperature.

6.	Claims 2-3 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,251,748 in view of in view of Otose et al. (US 2009/0290677).
The following is a comparison between present claim 2 and patented claim 13.   

Present Application
U.S. Patent No. 9,251,748
2.   A semiconductor device comprising: 


a display portion comprising a transistor; and a gate line driver circuit electrically connected to the display portion, wherein the transistor comprises an oxide semiconductor layer comprising a channel region, wherein the display portion is configured to display a moving image in a first period at a first refresh rate and display a still image in a second period at a second refresh rate which is smaller than the first refresh rate, wherein the second period comprises a period during which supply of a start pulse to the gate line driver circuit is stopped, wherein the gate line driver circuit comprises a first transistor, a second transistor, and a third transistor, wherein a first power supply line is electrically connected to one of a source and a drain of the first transistor and one of a source and drain of the second transistor, wherein a second power supply line is electrically connected to one of a source and a drain of the third transistor, and wherein the other of the source and the drain of the first transistor is electrically connected to the other of the source and the drain of the third transistor.
a display device having a touch panel function, the display device comprising:
a display panel comprising a pixel circuit portion and a gate line driver circuit for driving the pixel circuit portion; the driving method comprising: displaying a moving image in a first period at a first refresh rate; stopping supply of a start pulse to the gate line driver circuit in a second period after the first period; stopping supply of a clock signal to the gate line driver circuit in the second period after stopping the supply of the start pulse; and displaying a still image in a third period after the second period at a second refresh rate which is smaller than the first refresh rate, wherein the pixel circuit portion comprises a pixel electrode and a first transistor electrically connected to the pixel electrode, the first transistor comprising a first oxide semiconductor layer including a channel formation region over a substrate, wherein the first oxide semiconductor layer comprises indium and zinc, and wherein the gate line driver circuit comprises a second transistor, the second transistor comprising a second oxide semiconductor layer including a channel formation region over the substrate.


	As can be seen above, the main difference between present claim 2 and the patented claim 9 is that present claim 2 recites “wherein the gate line driver circuit comprises a first transistor, a second transistor, and a third transistor, wherein a first power supply line is 
	However, Otose discloses a display device (Fig. 3; [0094]-[0095], e.g., a display device) comprising: a gate line driver circuit ([0095], e.g., a gate line driving circuit 2) electrically connected to a display portion (e.g., display panel 1), wherein the gate line driver circuit (Figs 4-5; [0105]) comprises a first transistor (e.g., transistor Tr8), a second transistor (e.g., transistor Tr6), and a third transistor (e.g., transistor Tr9), wherein a first power supply line (e.g., VDD) is electrically connected to one of a source and a drain of the first transistor and one of a source and drain of the second transistor (e.g., Tr8 and Tr6), wherein a second power supply line (e.g., VSS) is electrically connected to one of a source and a drain of the third transistor (e.g., Tr9), and wherein the other of the source and the drain of the first transistor is electrically connected to the other of the source and the drain of the third transistor (e.g., the other of the source and the drain of the first transistor Tr8 is connected to the other of the source and the drain of the third transistor Tr9). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the gate line driver circuit as taught by Otose in the invention of the patented claim 9 for driving a plurality of gate lines so that circuit malfunctioning can be prohibited even in case of large amounts of leakage current (see [0038]-[0039] of Otose).    


Present claim 5 is rejected similarly over patented claim 9 in view of Otose
Present claim 6 is rejected similarly over patented claim 9 in view of Otose (see [0003] of se). 

7.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,251,748 in view of in view of Otose et al. (US 2009/0290677), and further in view of Yoshida (US 2008/0170028).   
	Regarding claim 4, the patented claim 9 in view of Otose does not disclose the semiconductor device according to claim 2, wherein the oxide semiconductor layer comprises indium, gallium, and zinc.
	However, Yoshida discloses an oxide semiconductor layer comprising indium, gallium, and zinc ([0030], e.g., a-InGaZnO).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the oxide semiconductor layer as taught by Yoshida in the invention of the patented claim 13 in view of Otose for providing an oxide semiconductor layer comprising indium, gallium, and zinc so that a transistor can be formed at room temperature.
	
8.	Claims 2-3 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 and 15 of U.S. Patent No. 9,898,979 in view of in view of Otose et al. (US 2009/0290677).
The following is a comparison between present claim 2 and patented claim 13.   

U.S. Patent No. 9,898,979 
2.   A semiconductor device comprising: 
a display portion comprising a transistor; and a gate line driver circuit electrically connected to the display portion, wherein the transistor comprises an oxide semiconductor layer comprising a channel region, wherein the display portion is configured to display a moving image in a first period at a first refresh rate and display a still image in a second period at a second refresh rate which is smaller than the first refresh rate, wherein the second period comprises a period during which supply of a start pulse to the gate line driver circuit is stopped, wherein the gate line driver circuit comprises a first transistor, a second transistor, and a third transistor, wherein a first power supply line is electrically connected to one of a source and a drain of the first transistor and one of a source and drain of the second transistor, wherein a second power supply line is electrically 
A display device comprising: 
a display panel comprising a pixel circuit portion and a gate line driver circuit for driving the pixel circuit portion; a touch panel superimposed on the display panel; a comparison circuit configured to compare image signals in each of pixels in order to determine if an image is a moving image or a still image; and a display control circuit configured to control operation of the gate line driver circuit in accordance with a determination by the comparison circuit, wherein, when the image is a moving image, the display control circuit is configured to control the gate line driver circuit so that the moving image is displayed at a first refresh rate, wherein, when the image is a still image, the display control circuit is configured to control the gate line driver circuit so that the still image is displayed at a second refresh rate smaller than the first refresh rate, wherein the pixel circuit portion comprises a pixel electrode and a first transistor electrically connected to the pixel electrode, the first transistor comprising a first oxide semiconductor layer including a channel formation region over a substrate, wherein the gate line driver circuit comprises a second transistor, the second transistor comprising a second oxide semiconductor layer including a channel formation region over the substrate, and wherein an off current per micrometer in a channel width of the first transistor is less than or equal to 1.times.10.sup.-17 A/.mu.m.


As can be seen above, the main difference between present claim 2 and the patented claim 13 is that present claim 2 recites “wherein the gate line driver circuit comprises a first transistor, a second transistor, and a third transistor, wherein a first power supply line is electrically connected to one of a source and a drain of the first transistor and one of a source and drain of the second transistor, wherein a second power supply line is electrically connected to one of a source and a drain of the third transistor, and wherein the other of the source and the drain of the first transistor is electrically connected to the other of the source and the drain of the third transistor” whereas the patented claim 13 fails to teach such features.

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the gate line driver circuit as taught by Otose in the invention of the patented claim 13 for driving a plurality of gate lines so that circuit malfunctioning can be prohibited even in case of large amounts of leakage current (see [0038]-[0039] of Otose).    

Present claim 3 is rejected similarly over patented claim 13 in view of Otose (see [0069] of Otose). 
Present claim 5 is rejected similarly over patented claim 15 in view of Otose
Present claim 6 is rejected similarly over patented claim 13 in view of Otose (see [0003] of Otose). 

4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 15 of U.S. Patent No. 9,251,748 in view of in view of Otose et al. (US 2009/0290677), and further in view of Yoshida (US 2008/0170028).
	Regarding claim 4, the patented claim 13 in view of Otose does not disclose the semiconductor device according to claim 2, wherein the oxide semiconductor layer comprises indium, gallium, and zinc.
	However, Yoshida discloses an oxide semiconductor layer comprising indium, gallium, and zinc ([0030], e.g., a-InGaZnO).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the oxide semiconductor layer as taught by Yoshida in the invention of the patented claim 13 in view of Otose for providing an oxide semiconductor layer comprising indium, gallium, and zinc so that a transistor can be formed at room temperature.
	
Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 2-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (US 2002/0093473) further in view of Yoshida (US 2008/0170028, cited in IDS dated 06/09/2021), and further in view of Otose et al. (US 2009/0290677). 
	Regarding claim 2, Tanaka discloses a semiconductor device (Fig. 2; [0074], e.g., an LCD 1) comprising: 

a gate line driver circuit electrically connected to the display portion ([0074]-[0075], e.g., a gate driver 3 is electrically connected to the display portion 2), 
wherein the display portion is configured to display a moving image in a first period at a first refresh rate and display a still image in a second period at a second refresh rate which is smaller than the first refresh rate (Figs 8 and 10; [0164], [0166], [0178], e.g., display dynamic picture in a dynamic displaying period at a first refresh rate and display still picture in a still picture period at a second refresh rate), and 
wherein the second period comprises a period during which supply of a start pulse to the gate line driver circuit is stopped (Figs 1 and 8; [0087], [0164], e.g., the still picture period includes an idle period T2 during which a supply of a start pulse signal GSP to the gate driver 3 is stopped ).  
Tanaka does not specifically disclose wherein the transistor comprises an oxide semiconductor layer comprising a channel region, wherein the gate line driver circuit comprises a first transistor, a second transistor, and a third transistor, wherein a first power supply line is electrically connected to one of a source and a drain of the first transistor and one of a source and drain of the second transistor, wherein a second power supply line is electrically connected to one of a source and a drain of the third transistor, and wherein the other of the source and the drain of the first transistor is electrically connected to the other of the source and the drain of the third transistor.
However, Yoshida discloses a semiconductor device using a transistor comprising an oxide semiconductor layer in a channel formation region (see [0030]). Yoshida further discloses 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a transistor as taught by Yoshida in the invention of Tanaka in order to reduce the manufacturing cost.
Tanaka in view of Yoshida does not disclose wherein the gate line driver circuit comprises a first transistor, a second transistor, and a third transistor, wherein a first power supply line is electrically connected to one of a source and a drain of the first transistor and one of a source and drain of the second transistor, wherein a second power supply line is electrically connected to one of a source and a drain of the third transistor, and wherein the other of the source and the drain of the first transistor is electrically connected to the other of the source and the drain of the third transistor.
However, Otose discloses a display device (Fig. 3; [0094]-[0095], e.g., a display device) comprising: a gate line driver circuit ([0095], e.g., a gate line driving circuit 2) electrically connected to a display portion (e.g., display panel 1), wherein the gate line driver circuit (Figs 4-5; [0105]) comprises a first transistor (e.g., transistor Tr8), a second transistor (e.g., transistor Tr6), and a third transistor (e.g., transistor Tr9), wherein a first power supply line (e.g., VDD) is electrically connected to one of a source and a drain of the first transistor and one of a source and drain of the second transistor (e.g., Tr8 and Tr6), wherein a second power supply line (e.g., VSS) is electrically connected to one of a source and a drain of the third transistor (e.g., Tr9), and wherein the other of the source and the drain of the first transistor is electrically connected to the other of the source and the drain of the third transistor (e.g., the other of the source and the drain 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the gate line driver circuit as taught by Otose in the invention of Tanaka in view of Yoshida for driving a plurality of gate lines so that circuit malfunctioning can be prohibited even in case of large amounts of leakage current (see [0038]-[0039] of Otose).    

Regarding claim 3, Tanaka in view of Yoshida and Otose further discloses the semiconductor device according to claim 2, wherein a potential of the first power supply line is higher than a potential of the second power supply line (Otose, [0069], e.g., VDD is higher than VSS).  

	Regarding claim 4, Tanaka in view of Yoshida further discloses the semiconductor device according to claim 2, wherein the oxide semiconductor layer comprises indium, gallium, and zinc (Yoshida, [0030], e.g., a-InGaZnO). 

	Regarding claim 5, Yoshida further discloses the semiconductor wherein a display portion has a touch panel function (see 81D; [0982], e.g., a touch panel function provided on the display portion). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the invention of Tanaka in view of Yoshida for providing a touch panel function in order to provide a display device with a touch input function. 



Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG ZHOU/Primary Examiner, Art Unit 2623